

115 HR 3788 IH: Northeast Gasoline Supply Reserve Act
U.S. House of Representatives
2017-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3788IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2017Mr. Pallone (for himself, Mr. Kennedy, Mr. Engel, Mr. Tonko, Mr. Welch, Ms. Shea-Porter, Mr. Moulton, Mr. Capuano, Mr. Sires, Mr. Keating, Mr. Michael F. Doyle of Pennsylvania, Ms. Kuster of New Hampshire, Mr. Pascrell, Mr. Norcross, Mrs. Watson Coleman, Mr. Payne, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Energy Policy and Conservation Act to provide for a Northeast Gasoline Supply Reserve,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Northeast Gasoline Supply Reserve Act. 2.Northeast Gasoline Supply Reserve (a)Northeast gasoline supply reserveTitle I of the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.) is amended by adding at the end the following:
				
					ENortheast Gasoline Supply Reserve
 191.DefinitionsIn this part, the following definitions apply: (1)Refined petroleum productThe term refined petroleum product means gasoline and such other products as the Secretary determines, by rule, appropriate.
 (2)ReserveThe term Reserve means the Northeast Gasoline Supply Reserve established under this part. (3)NortheastThe term Northeast means the States of New Jersey, New York, Vermont, Pennsylvania, Connecticut, Rhode Island, Massachusetts, Maine, New Hampshire, and any other contiguous State that the Secretary determines appropriate.
							192.Establishment
 (a)In generalThe Secretary shall establish, maintain, and operate in the Northeast a Northeast Gasoline Supply Reserve, which shall be a component of the Strategic Petroleum Reserve established under part B of this title.
 (b)LimitationA Reserve established under this part shall contain no more than 1 million barrels of refined petroleum products.
 (c)Application of provisionsExcept as otherwise provided in this part, the authorities and requirements of part B of this title shall apply to the Reserve.
							193.Conditions for release; plan
 (a)Sale of productsThe Secretary may sell refined petroleum products from the Reserve upon a finding by the President that there exists, or is likely to exist within the next 30 days, a severe energy supply interruption. Such a finding may be made only if the President determines that—
 (1)a dislocation in the refined petroleum product market has resulted or is likely to result from such interruption; or
 (2)a circumstance, other than that described in paragraph (1), exists that constitutes a regional supply shortage of significant scope and duration and that action taken under this section would assist directly and significantly in reducing the adverse impact of such shortage.
 (b)Release of petroleumAfter consultation with potentially affected parties, the Secretary shall determine procedures governing the release of refined petroleum products from the Reserve. The procedures shall provide that—
 (1)the Secretary may— (A)sell refined petroleum products from the Reserve through a competitive process; or
 (B)enter into exchange agreements for the refined petroleum products that results in the Secretary receiving a greater volume of such products as repayment than the volume provided to the acquirer;
 (2)in all sales or exchanges described in paragraph (1), the Secretary shall receive revenue or its equivalent in refined petroleum products that provides the Department with fair market value;
 (3)at no time may refined petroleum products be sold or exchanged resulting in a loss of revenue or value to the United States; and
 (4)the Secretary shall only sell or dispose of refined petroleum products in the Reserve to entities customarily engaged in the sale and distribution of such products.
 (c)PlanNot later than 60 days after the date of the enactment of this section, the Secretary shall transmit to the President and, if the President approves, to Congress a plan describing—
 (1)the proposed acquisition of storage and related facilities or storage services for the Reserve, including the potential use of storage facilities not currently in use;
 (2)the proposed acquisition of refined petroleum products for storage in the Reserve; (3)the anticipated methods of disposition of refined petroleum products from the Reserve;
 (4)the estimated costs of establishment, maintenance, and operation of the Reserve; (5)efforts the Department will take to minimize any potential need for future drawdowns and ensure that distributors and importers are not discouraged from maintaining and increasing supplies to the Northeast; and
 (6)actions to be taken to ensure quality of the refined petroleum products in the Reserve. 194.Products for storage in the Reserve (a)In generalThe Secretary may acquire, place in storage, transport, or exchange refined petroleum products acquired by purchase or exchange.
 (b)ObjectivesThe Secretary shall, to the greatest extent practicable, acquire refined petroleum products for the Reserve in a manner consonant with the following objectives:
 (1)Minimization of the cost of the Reserve. (2)Minimization of the Nation’s vulnerability to a severe energy supply interruption.
 (3)Minimization of the impact of an acquisition of refined petroleum products on supply levels and market forces.
 (4)Encouragement of competition in the petroleum industry. (c)ProceduresThe Secretary shall develop, with public notice and opportunity for comment, procedures consistent with the objectives of this section to acquire refined petroleum products for the Reserve. Such procedures shall take into account the need to—
 (1)maximize overall domestic supply of refined petroleum products (including quantities stored in private sector inventories);
 (2)avoid incurring excessive cost or appreciably affecting the price of refined petroleum products to consumers;
 (3)minimize the costs to the Department of Energy in acquiring such refined petroleum products; (4)protect national security;
 (5)avoid adversely affecting current and futures prices, supplies, and inventories of refined petroleum products; and
 (6)address such other factors that the Secretary determines to be appropriate. (d)Severe energy supply disruptionIf the Secretary finds that a severe energy supply interruption may be imminent, the Secretary may suspend the acquisition of refined petroleum products for the Reserve and may sell any refined petroleum product acquired for, and in transit to, the Reserve..
 (b)Technical and conforming amendmentThe table of sections for title I of the Energy Policy and Conservation Act is amended by striking the items relating to the second part D, including section 181 of such part, and inserting the following:
				
					
						Part E—Northeast Gasoline Supply Reserve
						Sec. 191. Definitions.
						Sec. 192. Establishment.
						Sec. 193. Conditions for release; plan.
						Sec. 194. Products for storage in the Reserve.
					.
			